    Case 18-50071        Doc 53     Filed 12/05/18 Entered 12/05/18 10:17:36              Desc Main
                                      Document     Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

IN RE:
Ronnie Young                                         Case No. 18-50071 btr
Po Box 7004                                          Chapter: 13
Texarkana, TX 75505-7004
SSN: XXX-XX-0392
Debtor

Mary Young
Po Box 7004
Texarkana, TX 75505-7004
SSN: XXX-XX-7287
Debtor
                                          CORRECTED

                  ORDER FOR DEBTORS TO SHOW CAUSE AS TO WHY
                  CHAPTER 13 CASE SHOULD NOT BE DISMISSED FOR
                 FAILURE TO FULFILL DIRECT PAYMENT OBLIGATIONS

       ON THIS DATE the Court reviewed the docket in the above-referenced case in which a plan
was confirmed. The Plan provides that the Debtors owe a direct payment obligation secured by real
property that is the Debtors' principal residence and that plan compels the Debtors to make direct
payments on that obligation in accordance with the pre-petition contract. The fulfillment of those
payment obligations are being monitored by the Chapter 13 Trustee.

        The Chapter 13 Trustee has notified the Court that a payment deficiency appears to exist. Any
such payment deficiency on this direct payment obligation in the post-confirmation period constitutes
a material default by the Debtors with respect to the confirmed plan and establishes cause to dismiss
this case pursuant to 11 U.S.C. § 1307(c). Thus, to ensure the Debtors' faithful plan performance and
because the fulfillment of those direct payment obligations are required in any event for the issuance
of any discharge order, the Court finds that sufficient cause exists for the entry of the following order.
IT IS THEREFORE ORDERED that a hearing will be conducted on:

              Thursday, February 7, 2019 at 11:10 am

Parties are instructed to appear telephonically using the following call-in information:
              Dial In Number: 1-888-675-2535
              Participant Code: 4225607
              Security Code: 1720

for the Debtors to appear personally and to demonstrate the current status of the direct payment
obligation secured by the principal residence and otherwise to show cause as to why this case should
not be dismissed for failure to tender all required payments on the direct payment obligations
identified in the confirmed plan. If the Chapter 13 Trustee withdraws the notice of payment
deficiency prior to the date and time of the hearing, the show cause hearing will not be held.
                                                                        Signed on 12/05/2018

                                                                                               SD
                                                                 HONORABLE BRENDA
                                                                 HONORABLE  BRENDA T.
                                                                                   T. RHOADES,
                                                                                      RHOADES,
                                                                 UNITED STATES
                                                                 UNITED STATES BANKRUPTCY
                                                                               BANKRUPTCY JUDGE
                                                                                           JUDGE
